      Case 5:19-cv-01454-LCB-GMB Document 9 Filed 04/20/20 Page 1 of 2                   FILED
                                                                                2020 Apr-20 PM 01:32
                                                                                U.S. DISTRICT COURT
                                                                                    N.D. OF ALABAMA


                  UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF ALABAMA
                     NORTHEASTERN DIVISION

CHARLES EUGENE MOORE,                     )
                                          )
       Plaintiff,                         )
                                          )
v.                                        )   Case No.: 5:19-cv-1454-LCB-GMB
                                          )
V. MOORE,                                 )
                                          )
       Defendant.                         )

                                     ORDER

      On December 12, 2019, U.S. Magistrate Judge Gray M. Borden issued a

Report and Recommendation in accordance with 28 U.S.C. § 636(b)(1)

recommending that this action be dismissed without prejudice for failure to comply

with a court order (Doc. 7). On October 31, 2019, Plaintiff Charles Eugene Moore

was ordered to pay a partial filing fee of $11.50 and return a properly executed

Prisoner Consent Form for payment of the remaining fee within thirty days (Doc. 6);

the deadline passed without receipt of the payment or the consent form. Plaintiff

thereafter moved to extend the payment deadline (Doc. 8), a request the Court

construes as an objection to the Report and Recommendation.

      When a party objects to a portion of a Magistrate Judge’s report or proposed

findings or recommendations, the District Court must conduct a de novo review of

those portions of the report to which the party has specifically objected. 28 U.S.C.
      Case 5:19-cv-01454-LCB-GMB Document 9 Filed 04/20/20 Page 2 of 2




§ 636(b)(1). The Court reviews the unchallenged portions of the Magistrate Judge’s

report for clear error. See LoConte v. Dugger, 847 F.2d 745, 750 (11th Cir. 1988).

      Having reviewed de novo the proposed findings and recommendations, the

Court concludes that the Magistrate Judge’s Report and Recommendation (Doc. 7)

should be ACCEPTED and hereby ADOPTS it as the findings of the Court.

Accordingly, the Court OVERRULES Defendant’s objections and ORDERS that

this action be DISMISSED WITHOUT PREJUDICE.

      DONE and ORDERED this April 20, 2020.



                                   _________________________________
                                   LILES C. BURKE
                                   UNITED STATES DISTRICT JUDGE
